             Case 2:18-cv-00284-CMR Document 236 Filed 10/15/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                          Case No: 16-MD-2724
PRICING ANTITRUST LITIGATION                            MDL No. 2724

                                                        Individual Case No. 18-CV-284
THIS DOCUMENT RELATES TO:
                                                        HON. CYNTHIA M. RUFE
The Kroger Co. et al. v. Actavis Holdco U.S.,
Inc. et al,



            KROGER DIRECT ACTION PLAINTIFFS’ NOTICE REGARDING THEIR
            CONSOLIDATED REPLY MEMORANDUM IN FURTHER SUPPORT OF
                       THEIR MOTION FOR LEAVE TO AMEND

            The Kroger Direct Action Plaintiffs (“DAPs”) provide this Notice that in their Reply in

support of their Motion for Leave to File Their Second Amended Complaint and supporting

Memorandum (the “Motion”), ECF No. 235, the reference on ECF 235 - Page 2, line 11 (which is

in the second paragraph on the page) to “PTO 161” should read “PTO 105.”

Dated: October 15, 2020                                Respectfully submitted,



                                                       By: /s/ William J. Blechman
                                                            William J. Blechman, Esquire
                                                            KENNY NACHWALTER, P.A.
                                                            1441 Brickell Avenue
                                                            Suite 1100
                                                            Miami, Florida 33131
                                                            Tel: (305) 373-1000
                                                            Fax: (305) 372-1861
                                                            E-mail: wblechman@knpa.com

                                                            Counsel for the Kroger Direct Action
                                                            Plaintiffs


/626871.1
